Case 2:18-cv-00140-Z-BR Document 83 Filed 03/16/21 Page1of1i PagelD 2731

 

 

Gnited States Court of Appeals
U S. DISTRICT ORT EXAS , , ,
NORTHERN DISTRICT OFT for the SF tfth Circuit United States Court of Appeals

Fifth Circuit

 

 

 

 

 

MAR 16 2021 a FILED
CLERK, U.S. DISTRICT COURT February 22, 2021
' No. 20-10528
By. x Lyle W. Cayce
TT Clerk

 

GUIDEONE INSURANCE COMPANY,
Plaintiff—Appellee,
versus
FIRST UNITED METHODIST CHURCH OF HEREFORD,

Defendant— Appellant.

 

Appeal from the United States District Court
for the Northern District of Texas
USDC No. 2:18-CV-140

 

Before WIENER, DENNIS, and DUNCAN, Circuit Judges.
JUDGMENT

This cause was considered on the record on appeal and the briefs on
file.

IT IS ORDERED and ADJUDGED that the appeal is
DISMISSED for lack of jurisdiction. .

IT IS FURTHER ORDERED that appellant pay to appellee the
costs on appeal to be taxed by the Clerk of this Court.

 

Certified as a true copy and issued
as the mandate on Mar 16, 2021

Attest:
W. &
Clerk, U.S. Court of Appea&, Fifth Circuit

 
